
	
		I
		111th CONGRESS
		1st Session
		H. R. 771
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to eliminate
		  the two-year waiting period for divorced spouse’s benefits following the
		  divorce.
	
	
		1.Exemption from two-year
			 waiting period for divorced spouse’s benefits following the divorce in cases of
			 prior receipt of spouse’s benefits
			(a)Wife’s insurance
			 benefitsSection 202(b)(4)(A) of the
			 Social Security Act (42 U.S.C.
			 402(b)(4)(A)) is amended by striking divorced wife— and all that
			 follows through shall be entitled and inserting divorced
			 wife meets the requirements of subparagraphs (A) through (D) of paragraph (1),
			 shall be entitled.
			(b)Husband’s
			 insurance benefitsSection 202(c)(4)(A) of such Act (42 U.S.C.
			 402(c)(4)(A)) is amended by striking divorced husband— and all
			 that follows through shall be entitled and inserting
			 divorced husband meets the requirements of subparagraphs (A) through (D)
			 of paragraph (1), shall be entitled.
			(c)Exemption from
			 deductions on account of workSection 203(b)(2) of such Act (42
			 U.S.C. 403(b)(2)) is amended—
				(1)by striking
			 (2)(A) Except as and all that follows through the benefit
			 to which and inserting the following: (2) In any case in which
			 any of the other persons referred to in paragraph (1)(B) is entitled to monthly
			 benefits as a divorced spouse under subsection (b) or (c) of section 202 for
			 any month, the benefit to which; and
				(2)by striking
			 subparagraph (B).
				2.Effective
			 dateThe amendments made by
			 section 1 shall apply with respect to benefits for months after the date of the
			 enactment of this Act.
		
